As filed with the Securities and Exchange Commission on September 12, 2013 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 RRsat Global Communications Network Ltd. (Exact name of registrant as specified in its charter) Israel Not applicable (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) RRsat Building, Hanegev Street, POB 1056 Airport City 70100, Israel Not applicable (Address of Principal Executive Offices) (Zip Code) RRsat Global Communications Network Ltd. 2006 Israel Equity Incentive Plan, as amended (Full title of the plan) Puglisi& Associates 850 Library Avenue, Suite 204 Newark, Delaware 19711 (Name and address of agent for service) 302-738-6680 (Telephone number, including area code, of agent for service) Copy to: Tuvia J. Geffen, Adv. Naschitz, Brandes & Co. 5 Tuval Street Tel Aviv 67897, Israel Telephone: (972) 3-623-5000 Facsimile: (972) 3-623-5005 Andrew D. Thorpe, Esq. Orrick, Herrington & Sutcliffe LLP 405 Howard Street San Francisco, CA 94105 Telephone: 415-773-5700 Facsimile:415-773-5759 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated Filer o
